                           Case 17-51882-CSS        Doc 101    Filed 10/11/18    Page 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE



            In re                                                  Chapter 11

            PARAGON OFFSHORE PLC,                                  Case No. 16-10386 (CSS)

                                     Debtor.


            PARAGON LITIGATION TRUST,

                                     Plaintiff,

                      v.
                                                                   Adv. Proc. No. 17-51882
            NOBLE CORPORATION PLC,                                 (CSS)
            NOBLE CORPORATION HOLDINGS LTD,
            NOBLE CORPORATION, NOBLE
            HOLDING INTERNATIONAL
            (LUXEMBOURG) S.à r.l.,
            NOBLE HOLDING INTERNATIONAL
            (LUXEMBOURG NHIL) S.à r.l.,
            NOBLE FDR HOLDINGS LIMITED,
            MICHAEL A. CAWLEY, JULIE H.
            EDWARDS, GORDON T. HALL, JON A.
            MARSHALL, JAMES A. MACLENNAN,
            MARY P. RICCIARDELLO,
            JULIE J. ROBERTSON, and DAVID
            WILLIAMS,

                                     Defendants.

                                                  NOTICE OF SERVICE

                    Pursuant to Local Bankruptcy Rule 7026-2, Plaintiff Paragon Litigation Trust provides

         notice that it has served the Paragon Litigation Trust’s First Set of Interrogatories Directed to

         the Noble Corporate Defendants upon Lauren E. Aguiar and Wallis M. Hampton, counsel for the

         Defendants, as listed below. Service was made on October 11, 2018 by email, consistent with

         paragraph 12 of the Scheduling Order. [Adv. D.I. 56].
01:23727220.1
                      Case 17-51882-CSS         Doc 101     Filed 10/11/18    Page 2 of 2



         Lauren E. Aguiar, Esq.                           Wallis M. Hampton, Esq.
         (lauren.aguiar@skadden.com)                      (wallis.hampton@skadden.com)
         Skadden, Arps, Slate, Meagher & Flom LLP         Skadden, Arps, Slate, Meagher, & Flom LLP
         Four Times Square                                1000 Louisiana Street, Suite 6800
         New York, NY 10036-6522                          Houston, TX 77002
         (Noble Corporation plc, et al.)                  (Noble Corporation plc, et al.)

         Dated: October 11, 2018

         JONES DAY

         /s/ David S. Torborg
         Gregory M. Shumaker
         David S. Torborg
         51 Louisiana Ave., N.W.
         Washington, DC 20001
         Telephone: (202) 879-3939
         Facsimile: (202) 626-1700
         Email: gshumaker@jonesday.com
                dstorborg@jonesday.com

         - and -

         Bruce Bennett
         James O. Johnston
         555 South Flower Street, 50th Floor
         Los Angeles, California 90071
         Telephone: (213) 489-3939
         Facsimile: (213) 243-2539
         Email: bbennett@jonesday.com
                jjohnston@jonesday.com

         - and -

         YOUNG CONAWAY STARGATT & TAYLOR, LLP
         Pauline K. Morgan (No. 3650)
         Joel A. Waite (No. 2925)
         Jaime Luton Chapman (No. 4936)
         Michael S. Neiburg (No. 5275)
         1000 North King Street
         Wilmington, Delaware 19801
         Telephone: (302) 571-6600
         Facsimile: (302) 571-1253
         Email: pmorgan@ycst.com
                 mneiburg@ycst.com

         Counsel to Paragon Litigation Trust

01:23727220.1

                                                     -2-
